AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Latorey J. Greene, Sr.,
                         Plaintiff
                             v.                                             Civil Action No.       1:19-cv-02386-MGL


   Warden Michael Stephan; Major Parrish; L.T.
   Williams; L.T. Parker; Capt. Carter; Officer C.
 Booker; Mrs. Collins; SGT. Barr; Ms. Holmes; Ms.
     Washington; S.G.T. Fox; Officers Durant;                       )
  McElveen; Dixon; McKenzie; K. Rivers; Janine                      )
   Wrecsizs; L. Johnson; Smith; Ms. Miller; MS.                     )
 Marbley; Ms. Desia; McDuffie (RN); Ms. Miller; W.                  )
    Fulton; Ms. Green; Officer Stuckey; Warden                      )
  Shepard; Major Clark; L.T. Belton; Capt. Mack;
 S.G.T. Palmer; Capt. Brightheart; S.G.T. Williams;
    Officer Robinson; Samuel L. Soltis; Michael
  McCall; B. Lewis; J. Pate; Ms. Ardis; S. Stokes;
  Nadine Pridgen; Ann Hallman; Cheron M. Hess;
   Warden McKie; David Martinez; L.T. Freng; J.
             McRee; Dr. A. Compton,
                    Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                        dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                 %, along with
costs.

O The plaintiff, Latorey J. Greene, Sr., shall take nothing of the defendants, Warden Michael Stephan, Major Parrish,
L.T. Williams, L.T. Parker, Capt. Carter, Officer C. Booker, Mrs. Collins, SGT. Barr, Ms. Holmes, Ms. Washington,
S.G.T. Fox, Officers Durant, McElveen, Dixon, McKenzie, K. Rivers, Janine Wrecsizs, L. Johnson, Smith, Ms. Miller,
MS. Marbley, Ms. Desia, McDuffie (RN), Ms. Miller, W. Fulton, Ms. Green, Officer Stuckey, Warden Shepard, Major
Clark, L.T. Belton, Capt. Mack, S.G.T. Palmer, Capt. Brightheart, S.G.T. Williams, Officer Robinson, Samuel L. Soltis,
Michael McCall, B. Lewis, J. Pate, Ms. Ardis, S. Stokes, Nadine Pridgen, Ann Hallman, Cheron M. Hess, Warden
McKie, David Martinez, L.T. Freng, J. McRee and Dr. A. Compton, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.
O decided by the Honorable Mary Geiger Lewis, United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: October 16, 2019                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                   s/L. Baker
                                                                         Signature of Clerk or Deputy Clerk
